2022 IL App (1st) 220074
                                             No. 1-22-0074
                                                                                      Third Division
                                                                                 September 30, 2022


     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                     FIRST DISTRICT
     ______________________________________________________________________________

                                                              )
     DAVEN R. SCOTT,                                          )     Appeal from the Circuit Court
                                                              )     of Cook County.
           Petitioner-Appellant,                              )
                                                              )     No. 2020 D 079351
           v.                                                 )
                                                              )     The Honorable
     AMBER HARITOS,                                           )     William Yu,
                                                              )     Judge Presiding.
           Respondent-Appellee.                               )

     ______________________________________________________________________________

                JUSTICE GORDON delivered the judgment of the court, with opinion.
                Presiding Justice McBride and Justice Burke concurred in the judgment and opinion.

                                              OPINION

¶1        Respondent, Amber Haritos, filed a petition to relocate from Illinois to Tuscaloosa,

       Alabama with the minor child, age two years, she had with petitioner, Daven R. Scott. The

       parties never married. After a two-day evidentiary hearing, the trial court granted Amber’s

       petition to relocate. Daven appeals, arguing that the court’s order granting relocation was

       against the manifest weight of the evidence. For the following reasons, we affirm.
     No. 1-22-0074


¶2                                         BACKGROUND

¶3          Amber and Daven began dating on or around March 25, 2017. At that time, Amber was a

        graduate student at the University of Illinois at Springfield. Daven resided in Chicago with his

        mother but traveled every other weekend to spend time with Amber. After Amber’s graduation

        in 2018, she moved to the Roseland neighborhood of Chicago, where she resided with her

        family, not Daven. On March 8, 2019, one child, whom we will call A.H.S., was born out of

        the relationship. Following A.H.S.’s birth, there was no specific parenting plan or maintenance

        put into place but Daven at times assisted Amber by providing childcare supplies and also

        engaged in parenting time as permitted by Daven’s work schedule, as Daven worked as a

        property manager at that time. According to Amber, the parties ended their dating relationship

        in August of 2019, following an incident in which Daven physically abused Amber. After this

        incident, the parties continued to meet with each other on occasion and communicated

        regarding their child.

¶4          On December 29, 2019, Amber moved with A.H.S. to Tuscaloosa, Alabama. The parties

        dispute whether Amber sought or received permission from Daven to relocate prior to moving

        with A.H.S. However, Daven remained in regular contact with both Amber and A.H.S through

        telephone, text messaging, and video conferencing.

¶5          On March 18, 2020, Daven filed a petition for temporary and permanent allocation of

        parental responsibilities, parenting time, and to establish child support. In his petition, Daven

        alleged that Amber had prohibited and excluded him from exercising his parental

        responsibilities since December 29, 2019, by relocating to Tuscaloosa, Alabama. On March

        24, 2020, Daven filed a separate motion requesting that the court order Amber and the child to

        return to Illinois.


                                                     2
     No. 1-22-0074


¶6         On June 10, 2020, Amber filed a petition for a court order that would permit her relocation

        to Tuscaloosa, Alabama pursuant to section 609 of the Illinois Marriage and Dissolution of

        Marriage Act (Marriage Act) (750 ILCS 5/101 et seq.). In her petition, Amber alleged that

        relocation was in A.H.S.’s best interests because Tuscaloosa, Alabama is safer than Chicago,

        has a lower cost of living, and has higher quality schools and activities for children. Around

        this same time, in June of 2020, Daven also moved 122 miles away from Chicago to

        Champaign, Illinois to begin employment with the Housing Authority of Champaign County.

        Daven did not inform Amber or the trial court of his move from Chicago prior to the court’s

        ruling on his motion to return A.H.S. to Illinois.

¶7         On September 16, 2020, the trial court issued an order instructing Amber to return to

        Illinois with A.H.S. within seven days. Amber complied with the trial court’s order and

        relocated with A.H.S back to her family’s residence in the Roseland neighborhood of Chicago,

        where she remained through the evidentiary hearing. On September 18, 2020, the trial court

        appointed a guardian ad litem to represent A.H.S.’s interests in the pending proceedings on

        Daven’s March 18, 2020, petition for allocation of parental responsibilities and parenting time

        and Amber’s June 10, 2020, petition to relocate.

¶8         On October 28, 2020, the guardian ad litem submitted her report to the trial court. On

        January 19, 2021, the guardian ad litem submitted her supplemental report to the trial court.

        However, neither of the guardian ad litem’s reports are included in the record on appeal.

¶9         On June 9, 2021, Amber filed an amended petition to relocate with A.H.S. to Tuscaloosa,

        Alabama. In her amended petition, Amber again alleged that it was in A.H.S.’s best interest to

        relocate due to the increased opportunities and quality of life available to Amber and A.H.S.

        in Tuscaloosa, Alabama. Her amended petition further alleged that Daven had committed fraud


                                                      3
       No. 1-22-0074


          on the court by failing to inform the trial court that he had moved from Chicago to Champaign

          prior to the trial court’s order instructing Amber and A.H.S. to return to Illinois. Amber further

          alleged that she had received an offer of employment in Tuscaloosa, Alabama that would

          increase her annual earnings from $31,200 to $52,000, and that she had previously sought

          employment in Chicago but had not received any offers. Finally, Amber’s petition detailed two

          instances of physical abuse by Daven against her.

¶ 10         On August 9 and 10, 2021, the trial court held an evidentiary hearing on Daven’s March

          18, 2020, petition for allocation of parental responsibilities and parenting time and Amber’s

          June 9, 2021, amended petition to relocate, at which the following relevant testimony and

          evidence was presented.

¶ 11         Amber testified that on the date of the hearing, she was 29 years old and residing in the

          Roseland neighborhood of Chicago with A.H.S, who was then two years old. Amber and

          A.H.S. shared the residence with Amber’s grandfather and Amber’s mother. According to

          Amber, the Roseland neighborhood has a well-documented high rate of crime, violence, and

          poverty. Amber testified that she had concerns for her safety and A.H.S.’s safety while living

          in the city of Chicago.

¶ 12         Amber obtained a bachelor’s degree in agriculture and animal ecology from Iowa State

          University and a master’s degree in public administration from the University of Illinois at

          Springfield. When Amber returned to Chicago after graduate school in May of 2018, she was

          unemployed but seeking employment. On or about July 9, 2018, she learned she was pregnant

          by Daven. Amber testified that prior to giving birth, her relationship with Daven was “shaky,”

          and that she had endured “physical, emotional, [and] mental abuse.” Due to medical issues

          arising from her pregnancy, Amber remained unemployed during her pregnancy.


                                                        4
       No. 1-22-0074


¶ 13         Daven was present when A.H.S. was born on March 8, 2019, and Amber and Daven

          remained in a dating relationship. However, due to financial constraints they continued to live

          separately with their respective families.

¶ 14         Amber testified that by the end August of 2019, the relationship had “hit a dead end.” She

          further testified to an incident of abuse by Daven that occurred on August 29, 2019. She

          testified that the dispute leading to the altercation was an argument regarding Daven’s mother

          smoking cigarettes in the presence of A.H.S. Amber testified that Daven struck her, resulting

          in bruising to various parts of her body. Amber’s aunt heard a commotion and came into the

          room, where Amber was in the corner on the floor with Daven on top of her. Amber’s aunt

          pulled Daven off of Amber. The resulting bruising was documented in photographs that the

          trial court admitted into evidence, however those photographs are not included in the record

          on appeal. Amber did not call the police regarding this incident because she was afraid to do

          so, both because of threats from Daven and also because she did not want Daven to go to jail.

          Amber testified that after she and Daven broke up in August of 2019, the pair continued to

          engage in family activities with one another despite Amber’s allegation of abuse, because

          Amber felt it was important to have both parents involved in A.H.S.’s life.

¶ 15         The trial court also admitted into evidence a November 10, 2019, letter from Daven to

          Amber in which he apologized to Amber for, among other things, putting Amber through “a

          lot of humiliation, physical abuse, verbal abuse, and mentally [sic] abuse.”

¶ 16         In October of 2019, Amber’s father, who resides in Tuscaloosa, Alabama, proposed that

          she and A.H.S. travel to Tuscaloosa to explore whether living there would be a good fit for

          herself and A.H.S. At this time, Amber’s brother already lived with her father in Tuscaloosa.

          Amber traveled with A.H.S. to Tuscaloosa on December 29, 2019. According to Amber, she


                                                       5
       No. 1-22-0074


          advised Daven of her plan to travel to Tuscaloosa on a temporary basis that may become

          permanent. Amber testified that her father’s residence in Tuscaloosa is about 1500 square feet,

          has three bedrooms, and a fenced-in yard. She believes the community is safe. Amber testified

          that after moving to Alabama, she and Daven remained in regular contact by telephone, text

          messaging, and video conferencing so that Daven could interact with A.H.S. Amber testified

          that she invited Daven to come visit Alabama, but that he did not. Daven occasionally sent

          Amber payments of $100 to $200 dollars while Amber and A.H.S. resided there.

¶ 17          In February of 2020, Amber had a telephone conversation with Daven in which she told

          him that she wished to remain living in Alabama permanently due to her belief that living there

          would improve the opportunities available and quality of life for her and A.H.S. According to

          Amber, Daven did not express an objection to Amber’s relocation at that time. Thereafter, the

          parties continued to remain in regular contact regarding A.H.S., and Amber and A.H.S.

          returned to Chicago for A.H.S.’s first birthday in March of 2020 at Daven’s request.

¶ 18         Amber testified that during this visit, on or around March 9, 2020, Daven became angry

          following Amber’s refusal of Daven’s attempt to resume a romantic relationship with her.

          According to Amber, Daven became angry and “tried to hold [her] in the laundry room,”

          resulting in Amber’s aunt coming into the room to intervene and separate Daven from Amber.

          Amber returned to Alabama with A.H.S. the following day.

¶ 19         Regarding her employment opportunities, Amber testified that she applied for a job with

          Mercedes-Benz in Tuscaloosa, Alabama in February of 2020. She applied for the position

          through a third-party called the Onin Group. However, Amber did not receive an offer letter

          from the Onin Group until October 27, 2020, at which point she was residing in Chicago

          pursuant to the court’s order to return to Illinois. Therefore, beginning on or around June 1,


                                                      6
       No. 1-22-0074


          2020, while still residing in Tuscaloosa, Amber began fulltime employment with a company

          called Teletech as a claims processing agent for Bank of America. At the time of the hearing,

          she earned $15.00 per hour, or approximately $31,200 annually through Teletech. Amber

          testified that Teletech did not permit overtime work and that her efforts to advance within

          Teletech had been unsuccessful up to the date of the hearing. However, her employment with

          Teletech was exclusively remote during the COVID-19 pandemic, which allowed her to care

          for A.H.S. throughout the day while working. This also allowed her to continue working for

          Teletech after she was ordered to return to Chicago in September of 2020.

¶ 20         Amber testified that on October 27, 2020, she received an offer letter from the Onin Group

          to work for Mercedes-Benz as a national buyer within the procurement services department in

          Tuscaloosa, Alabama. Amber was offered employment that would have paid her $25.00 per

          hour, plus overtime, or approximately $52,000 annually. Amber testified that the offer letter

          described other benefits including a 401(k)-matching program, 3.4 hours of paid time off for

          every 80-hour pay period, or ten days per year, and 11 guaranteed paid holidays per year in

          addition to two weeklong plant shutdowns per year. Amber further testified that Mercedes-

          Benz offered onsite daycare and summer camp. However, as noted, according to Amber, she

          was not able to accept the offer because she was residing in Chicago pending resolution of her

          petition to relocate. Amber testified that she remained in contact with the manager of the

          procurement department, and that a position was still available to her at Mercedes-Benz at the

          time of the hearing.

¶ 21         Regarding her attempts to locate employment in Chicago, Amber testified that she had

          applied for more than 200 positions, and that although she had interviews for some, they did

          not result in employment offers.


                                                      7
       No. 1-22-0074


¶ 22         Finally, Amber testified that she believes Daven plays an important role in A.H.S.’s life

          and that she would continue to try to foster the relationship between them including by paying

          for three roundtrip transportations to Chicago for A.H.S. annually and by agreeing to a

          reasonable parenting plan.

¶ 23         Daven testified that he was 31 years old. He was born and raised in Chicago, and prior to

          moving to Champaign in June of 2020, he resided at his mother’s home approximately a ten-

          minute drive from where Amber lived with A.H.S. He testified that between A.H.S.’s birth in

          March of 2019 and the date of the hearing, he had three jobs, first as a property manager for

          Senior Suites of Chatham, next for the United States Postal Service, and finally for the Housing

          Authority of Champaign County. He left his employment at the Postal Service due to a work-

          related injury for which he also received temporary disability pay for a period. Through his

          employment at the Housing Authority of Champaign County, he earned approximately

          $45,800 annually. Daven testified that before moving to Champaign, he sought employment

          in Chicago but did not obtain any offers.

¶ 24         Daven testified that while residing in Champaign, he was exercising parenting time with

          A.H.S. every other week from Thursday at 8:00 p.m. until Sunday at 7:00 p.m. Daven further

          testified that he was not seeking to be A.H.S.’s primary caregiver because he believes Amber

          is a good parent. He asked that the court maintain the parenting schedule and holidays in place,

          and further testified that the only parenting time schedule that worked for him was the

          parenting schedule then in effect, because he would not be able to provide childcare during the

          day for A.H.S. if more parenting time was awarded due to his work schedule and A.H.S. might

          therefore have to stay with his mother in Chicago.




                                                       8
       No. 1-22-0074


¶ 25         Regarding Amber’s December 29, 2019, relocation to Alabama, Daven testified that it was

          his understanding that Amber and A.H.S. would only be gone for two weeks. He did not realize

          that she planned to relocate permanently until they had a telephone conversation sometime

          later, at which point Daven objected and began looking for an attorney. He testified that Amber

          never informed him of any job offer from Mercedes-Benz in Tuscaloosa.

¶ 26         Daven further testified that he loves his child and enjoys spending time with her. He likes

          to do activities with her, including going to the park, coloring, playing with Play-Doh, and

          building things using Lego blocks. He testified that he wants to give A.H.S. the best

          opportunities in life by having both parents in her daily life, and that if permitted, Amber’s

          relocation would deny A.H.S. time with her father, her extended family, and her grandparents.

          Daven also testified that there are good school systems in Chicago that A.H.S. could attend

          and where Daven could participate in extracurricular activities with A.H.S.

¶ 27         Lastly, Daven denied Amber’s allegations of abuse, but admitted writing the November

          10, 2019, letter in which he apologized to Amber for “abuse” at the suggestion of Amber’s

          mother after speaking to his pastor.

¶ 28         The guardian ad litem testified that it was her understanding of her appointment in this

          matter to determine whether it was in A.H.S.’s best interests to relocate to Alabama, and that

          as part of her investigation she spoke with the parties, certain family members, and individuals

          at Mercedes-Benz. The guardian ad litem testified it was her recommendation that A.H.S.

          relocate to Alabama. She based that recommendation on Amber’s “ability to put A.H.S.’s

          needs first,” while Daven remained inflexible and unwilling to compromise. When asked about

          Daven’s motives for opposing relocation, the guardian ad litem testified that while she first

          believed his opposition was reasonable, through further conversations she began to feel “it was


                                                       9
       No. 1-22-0074


          less about ensuring that there was parenting time [with A.H.S.] and more about controlling

          [Amber]. Specifically because, *** [Daven] never asked for, and still today is not asking for,

          and never seemed to ask for any more [parenting time with A.H.S.] than every other weekend,”

          where, in her experience, parents demanding time with their children typically want a more

          significant amount of time. The guardian ad litem further testified that Daven had not been

          able to provide a plan for parenting logistics when asked. The guardian ad litem found that

          Daven’s insistence on maintaining an every-other-weekend parenting time schedule was

          outweighed by Amber’s desire to provide a better quality of life for A.H.S. in Tuscaloosa,

          Alabama with increased resources from her prospective employment there.

¶ 29         The guardian ad litem further testified that she spoke with the manager of the procurement

          department at Mercedes-Benz and confirmed there were three positions available for Amber.

          She further testified concerning the details of Amber’s offer from Mercedes-Benz. Although

          the guardian ad litem testified that she had notes from her conversations with individuals at

          Mercedes-Benz, she did not have them with her at the hearing and they were not admitted into

          evidence.

¶ 30         Finally, the guardian ad litem testified that she believes it is important for Daven to be an

          active parent and that he can be one even if Amber and A.H.S. relocate to Alabama. The

          guardian ad litem indicated that Amber should financially support Daven’s efforts to engage

          in parenting time with A.H.S., and that although it is a 20-hour drive from Chicago to

          Tuscaloosa, Alabama there are roundtrip flights available for around $120.

¶ 31         At the close of evidence, the trial court requested that both parties submit written proposed

          findings.




                                                      10
       No. 1-22-0074


¶ 32         On September 3, 2021, the trial court entered an order granting Amber’s June 9, 2021,

          amended petition to relocate. In the trial court’s order, it addressed each of the relocation

          factors enumerated in the Marriage Act (750 ILCS 5/609.2(g)). First, regarding “The

          circumstances and reasons for the intended relocation” the trial court found Amber’s motives

          for seeking relocation were genuine and that this factor weighed in favor of granting relocation.

          The court found Amber was “seeking relocation to provide the best possible life for the minor

          child,” which included “getting away from her Chicago neighborhood which has a high rate of

          crime, violence, and poverty.” The trial court also found Amber credibly testified that “her

          employment opportunities in Alabama at Mercedes is greater than her current employment

          with Teletech wherein she earns $15.00 per hour or approximately $31,200 per year” but would

          be able to immediately increase her salary to $52,000 annually, and receive “eligibility for

          overtime, significant paid time off and vacation time, onsite curriculum-based childcare, and

          other benefits including the ability to participate in a 401(k) with a matching program from her

          employer, and health, dental, and vision insurance,” by accepting the offer with Mercedes-

          Benz in Alabama. The trial court further found Amber credibly testified regarding the safety

          and educational opportunities available to A.H.S. in Alabama.

¶ 33         The trial court found the second factor, “The reasons, if any, why a parent is objecting to

          the intended relocation,” weighed slightly in favor Amber. Although the court credited

          Daven’s testimony that he has been actively involved in A.H.S.’s life since birth, and that “He

          wants to continue being a hands-on father who is able to watch and experience his child grow

          older,” the court also found credible the testimony of the guardian ad litem, who testified that

          Daven had been inflexible with many aspects of relocation and appeared to be trying to

          “control” Amber rather than act in A.H.S.’s best interests. As to this factor, the court also


                                                       11
       No. 1-22-0074


          considered uncontested evidence that Daven himself had relocated away from Chicago to

          Champaign during the pendency of the relocation litigation.

¶ 34         Regarding the third factor, “The history and quality of each parent’s relationship with the

          child,” the trial court found that the evidence supported the conclusion that Amber had been

          A.H.S.’s primary caregiver since her birth, and also found Daven had consistently exercised

          his parenting time. However, the trial court found the “evidence does not support that [Daven]

          desires to be the parent with the majority of parenting time,” and cited the guardian ad litem’s

          testimony that Daven had not been able to provide a plan for parenting logistics when asked.

¶ 35         As to the fourth and fifth factors, “The educational opportunities for the child at the existing

          location and at the proposed new location” and “The presence or absence of extended family

          at the existing location and at the proposed new location,” respectively, the trial court found

          both factors to be neutral. While A.H.S. was too young to be in school at the time of trial, the

          court found both Tuscaloosa and Chicago offer comparable educational opportunities. The trial

          court further found that while both Amber and Daven have extended family in Chicago, they

          both also have extended family out of state, with Amber’s father and brother residing in

          Alabama and Daven’s father residing in Indiana.

¶ 36         The court found the sixth factor, “The anticipated impact of the relocation on the child,”

          weighed in favor of relocation. Specifically, the court found:

                 “The Respondent’s ability to accept the position at Mercedes-Benz would directly

                 benefit the minor child. In addition to earning a substantially greater salary, the

                 Respondent would have significantly more paid time off and greater job flexibility

                 which would provide the Respondent with the ability to spend more quality time with

                 the minor child. The minor child would directly benefit by being placed into the onsite


                                                       12
       No. 1-22-0074


                 stem-curriculum-based childcare program at the Respondent’s work. Additionally, the

                 minor child would reside in a safer community while still having family support. As

                 the GAL testified, the cost of living in Tuscaloosa, Alabama is significantly more

                 affordable for the Respondent to be able to provide a home in a safe community for

                 herself and the minor child than in Chicago. The minor child would be able to attend

                 an acceptable school once of school age with a diverse group of peers, and the child

                 would be able to enjoy warm weather and outdoor activities year-round.”

¶ 37         The trial court also found the seventh factor, “Whether the court will be able to fashion a

          reasonable allocation of parental responsibilities between all parents if the relocation occurs,”

          weighed in favor of relocation. Here, the trial court found that the parties had been able to work

          out an allocation schedule when Amber previously lived in Alabama and credited the guardian

          ad litem’s testimony that “she researched transportation options and was able to determine that

          there are reasonably priced flight options to and from Alabama.” The trial court also detailed

          the parenting time schedule Amber proposed, which it deemed reasonable, and noted that

          Amber offered to pay for three roundtrip flights for A.H.S. to visit Daven in Chicago annually.

          The court also credited Amber’s testimony that she “plans travel to Chicago on additional

          occasions with the minor child to visit with family and that she would work with [Daven] to

          coordinate parenting time during any such travel to Chicago.”

¶ 38         The trial court did not consider the eighth factor, “The wishes of the child,” due to A.H.S.’s

          young age.

¶ 39         As to the ninth and tenth factors, “Possible arrangements for the exercise of parental

          responsibilities appropriate to the parents’ resources and circumstances and the developmental

          level of the child,” and “Minimization of the impairment to a parent-child relationship caused


                                                       13
       No. 1-22-0074


          by a parent’s relocation,” respectively, the trial court found these factors weighed in favor of

          relocation. The trial court found the guardian ad litem had proposed a reasonable allocation

          agreement that would minimize the impairment of Daven’s relationship with A.H.S. The court

          found Amber’s desire to foster the relationship between Daven and A.H.S. was credible and

          would also help to minimize any impairment of Daven’s relationship with her, and further

          found that Amber’s increased income from accepting a new position with Mercedes-Benz

          would increase her ability to allocate resources toward travel between Alabama and Chicago.

          The trial court also noted that the evidence that Daven had moved to Champaign from Chicago

          while A.H.S. resided there implied that he did not feel it was necessary to live within the same

          city as A.H.S.

¶ 40          Finally, regarding the eleventh catch-all factor, “Any other relevant factors bearing on the

          child’s best interests,” the trial court found that Daven’s “credibility in this matter with respect

          to what is in the best interests of the minor child is questionable. This is mainly due to his being

          inflexible with the [Amber’s] request to relocate to Alabama even though there are ample

          factors to support that it would result in a better life for the minor child. Certainly, [Daven’s]

          move to Champaign demonstrates that his reluctance to move outside of Chicago is not entirely

          sincere.” The trial court further found that Daven’s denial of abuse of Amber was not credible

          due to Amber’s testimony regarding the abuse and the photographs that corroborated it. The

          court found that Daven’s “efforts to control and force [Amber] to remain living in Chicago

          under the circumstances are not in the best interest of the minor child of the parties.”

¶ 41          On September 8, 2021, Daven filed a timely notice of appeal from the trial court’s

          September 3, 2021, order granting Amber’s petition to relocate.




                                                        14
       No. 1-22-0074


¶ 42                                              ANALYSIS

¶ 43          On appeal, Daven argues that the trial court’s decision to grant Amber’s petition to relocate

          was against the manifest weight of the evidence and must therefore be reversed. Amber

          responds that Daven has failed to establish that the trial court’s decision was clearly, plainly,

          and indisputably erroneous, and that the trial court’s order must accordingly be affirmed. After

          carefully reviewing both the record and the trial court’s order, we find that there is no basis for

          concluding that the trial court’s decision to grant Amber’s relocation petition was so “clearly

          against the manifest weight of the evidence” that “it appears that a manifest injustice has

          occurred,” and therefore affirm the order of the trial court. In re Marriage of Fatkin, 2019 IL

          123602, ¶ 34.

¶ 44          Initially, we note that we have jurisdiction to consider Daven’s appeal pursuant to Illinois

          Supreme Court Rule 304(b)(6) which governs appeals from an order allocating or modifying

          parental responsibilities pursuant to the Marriage Act (750 ILCS 5/101 et seq.) and Rule

          311(a), which permits the expedited disposition of an appeal from an order allowing the

          relocation of an unemancipated minor such as A.H.S.

¶ 45          In adjudicating a relocation petition, a trial court’s paramount consideration is the best

          interests of the child. 750 ILCS 5/609.2(g). In this context, our supreme court has explained

          that a best interests determination “cannot be reduced to a simple bright-line test” and that a

          ruling on the best interests of a child “must be made on a case-by-case basis, depending, to a

          great extent, upon the circumstances of each case.” In re Marriage of Eckert, 119 Ill. 2d 316,

          326 (1988). Our supreme court has also cautioned that “[a] trial court’s determination of what

          is in the best interests of the child should not be reversed unless it is clearly against the manifest

          weight of the evidence and it appears that a manifest injustice has occurred.” Eckert, 119 Ill.


                                                         15
       No. 1-22-0074


          2d at 328. “A judgment is against the manifest weight of the evidence only when the opposite

          conclusion is clearly apparent.” In re Parentage of J.W., 2013 IL 114817, ¶ 55. “In determining

          whether a judgment is contrary to the manifest weight of the evidence, the reviewing court

          views the evidence in the light most favorable to the appellee. [Citation.] Where the evidence

          permits multiple reasonable inferences, the reviewing court will accept those inferences that

          support the court’s order. [Citation.]” In re Marriage of Bates, 212 Ill. 2d 489, 516 (2004).

          Such deference is appropriate because “ ‘[t]he trier of fact had significant opportunity to

          observe both parents and the child and, thus, is able to assess and evaluate their temperaments,

          personalities, and capabilities.’ ” Eckert, 119 Ill. 2d at 330, (quoting Gallagher v. Gallagher,

          60 Ill. App. 3d 26, 31 (1978)). Accordingly, “ ‘[t]he presumption in favor of the result reached

          by the trial court is always strong and compelling in this type of case.’ ” Eckert, 119 Ill. 2d at

          330 (quoting Gallagher, 60 Ill. App. 3d at 31-32).

¶ 46         Section 609.2(f) of the Marriage Act applies where, as here, the parties cannot agree to a

          relocation. 750 ILCS 5/609.2(f). As noted, section 609.2(g) of the Marriage Act sets forth the

          standards the trial court must use in determining the child’s best interests in a relocation

          request:

             “The court shall modify the parenting plan or allocation judgment in accordance with the

             child’s best interests. The court shall consider the following factors:

                       (1)    the circumstances and reasons for the intended relocation;

                       (2)    the reasons, if any, why a parent is objecting to the intended relocation;

                       (3)    the history and quality of each parent’s relationship with the child and

                       specifically whether a parent has substantially failed or refused to exercise the




                                                        16
       No. 1-22-0074


                       parental responsibilities allocated to him or her under the parenting plan or

                       allocation judgment;

                       (4)     the educational opportunities for the child at the existing location and at

                       the proposed new location;

                       (5)     the presence or absence of extended family at the existing location and at

                       the proposed new location;

                       (6)     the anticipated impact of the relocation on the child;

                       (7)     whether the court will be able to fashion a reasonable allocation of

                       parental responsibilities between all parents if the relocation occurs;

                       (8)     the wishes of the child, taking into account the child's maturity and ability

                       to express reasoned and independent preferences as to relocation;

                       (9)     possible arrangements for the exercise of parental responsibilities

                       appropriate to the parents’ resources and circumstances and the developmental

                       level of the child;

                       (10)    minimization of the impairment to a parent-child relationship caused by a

                       parent’s relocation; and

                       (11)    any other relevant factors bearing on the child’s best interests.” 750 ILCS

                       5/609.2(g).

¶ 47         Here, as noted, after weighing these factors and detailing in a written order which evidence

          supported its finding on each factor, the trial court determined that Amber had established by

          a preponderance of the evidence that relocation was in A.H.S.’s best interests and granted

          Amber’s petition. On appellate review, this court “does not reweigh the competing

          considerations. Rather, it reviews the trial court’s decision deferentially.” In re Marriage of



                                                         17
       No. 1-22-0074


          Kavchak, 2018 IL App (2d) 170852, ¶ 65. Accordingly, we find Daven’s reliance on numerous

          cases in which our appellate courts have affirmed the denial of a petition to relocate to be

          misplaced. In those cases, the appellate court deferentially reviewed the trial court’s treatment

          of the evidence and balance of the statutory factors and left in place, rather than disturbed, the

          trial court’s decision. The fact that a trial court in a different case, assessing a different set of

          facts, reached a conclusion with which an appellate court agreed does not mean that a “manifest

          injustice” has occurred wherever a trial court reaches a contrary conclusion. In re Marriage of

          Fatkin, 2019 IL 123602, ¶ 34 (“a trial court’s determination of what is in the best interest of

          the child should not be reversed unless *** it appears a manifest injustice has occurred***.”).

¶ 48          Moreover, the three cases cited by Daven in which the appellate court reversed the trial

          court’s grant of a petition to relocate reinforce, rather than undermine, this court’s conclusion

          that a reversal is not appropriate in the case at bar. First, in In re Marriage of Davis, the

          appellate court accepted the trial court’s conclusion that the mother’s motive in seeking

          relocation from Illinois to Georgia was to be closer to a man to whom she was engaged that

          resided there. 229 Ill. App. 3d 653, 661 (1992). There, the mother introduced letters from

          prospective employers regarding potential employment in Georgia, but the offers were

          contingent on factors outside of the mother’s control, including obtaining a license in the state,

          and the appellate court further found it was “apparent from [the mother’s] testimony that she

          had not sought employment *** in Illinois.” In re Marriage of Davis, 229 Ill. App. 3d at 662.

¶ 49          The appellate court also found significant the fact that the mother had failed to provide any

          evidence of what her earnings might be in Georgia and found that her testimony regarding her

          job prospects in Georgia cast doubt on her testimony that she would be able to spend more

          time with her minor daughter there, because her potential new employment would require her


                                                         18
       No. 1-22-0074


          to work full-time, while her current job in Illinois was only part-time. In re Marriage of Davis,

          229 Ill. App. 3d at 663. Finally, the appellate court considered the testimony of the minor’s

          father, the minor’s two brothers, ages thirteen and fourteen, and the minor herself, age six. The

          appellate court observed that the minor had a close relationship with her father and brothers,

          none of whom wanted the minor to relocate to Georgia, and the minor herself “indicated in her

          testimony that she did not want to move.” In re Marriage of Davis, 229 Ill. App. 3d at 664.

          Based on the foregoing, the appellate court found “The evidence placed before the trial court

          by petitioner in support of her desired move really boils down to her desire to move to Georgia

          to be with her new husband,” and found such a desire, standing alone, was insufficient to

          warrant removal when weighed against the evidence in support of the countervailing factors.

          In re Marriage of Davis, 229 Ill. App. 3d at 665.

¶ 50         By contrast here, the trial court heard testimony from both Amber and the guardian ad litem

          that Amber had an open employment opportunity in Alabama that would earn her over 60%

          more than her earnings in Illinois that was not contingent on any factors beyond Amber’s

          ability to relocate. Both also testified that Amber had extensively sought employment in

          Chicago, but like Daven, had not received any offers. Moreover, in the case at bar, A.H.S.’s

          wishes were a neutral factor due to her age, whereas in In re Marriage of Davis, the court found

          significant the fact that it appeared the minor herself did not wish to relocate. See In re

          Marriage of Davis, 229 Ill. App. 3d at 664. Contrary to Daven’s position, the evidence here

          does not suggest that Amber’s desire to relocate “boils down” to a personal desire of Amber’s,

          but rather, as the guardian ad litem testified, stems from a desire to enhance A.H.S.’s quality

          of life by removing her from an unsafe neighborhood and providing her with greater material

          resources in a lower cost of living environment near family.


                                                       19
       No. 1-22-0074


¶ 51         Second, in In re Marriage of Johnson, the appellate court considered a case in which the

          evidence adduced at trial established that “the only benefit shown by removal” arose from the

          mother’s “improved marital relationship,” where the record demonstrated there would be no

          change to mother’s salary or capacity to engage with the minor upon relocation. 277 Ill. App.

          3d 675, 681 (1996). The appellate court found this minimal indirect benefit to the minor child,

          standing alone, was so far outweighed by the impairment to the father’s visitation rights that

          the trial court’s relocation order was “clearly against the manifest weight of the evidence.” In

          re Marriage of Johnson, 277 Ill. App. 3d at 683. In support of its conclusion, the appellate

          court noted that the trial court had granted removal in spite of its recognition that the father

          had “extraordinary involvement” in the life of his daughter, having spent 90 days with her in

          six months preceding trial, or about 50% of the time. In re Marriage of Johnson, 277 Ill. App.

          3d at 682. Indeed, in the case at bar, the guardian ad litem testified that she might have

          provided a different recommendation if Daven had sought or demonstrated a capacity to

          exercise more parenting time with A.H.S. than three days every two weeks, or roughly 18 days

          every six months. By Daven’s own admission, he did not. Moreover, as noted, the trial court

          here found Amber’s salary would increase upon relocation and that would provide a direct

          benefit to A.H.S.

¶ 52         Third, in In re Marriage of Krivi, the appellate court reversed the trial court’s grant of the

          mother’s petition to relocate after finding the trial court’s conclusions “regarding petitioner’s

          motivation for removing the children from their home in Mt. Vernon [were] against the

          manifest weight of the evidence.” 283 Ill. App. 3d 772, 776 (1996). There, the trial court found

          the mother’s motivation for relocating was an incident in which the father physically abused

          the mother. In re Marriage of Krivi, 283 Ill. App. 3d at 776. The appellate court found this


                                                       20
       No. 1-22-0074


          finding was unsupported by the evidence, because the mother stayed in the home for five

          months following the alleged incident of abuse and had in fact testified that she sought

          relocation to Minnesota because her mother, brother, and sister lived there. In re Marriage of

          Krivi, 283 Ill. App. 3d at 776. Here again, the appellate court found that the mother’s desire to

          move out of state, standing alone, was insufficient to warrant removal where the father had a

          demonstrated close relationship with his children and there was “no evidence to suggest that

          [the father’s] motives [were] based on anything other than a desire to maintain close contact

          with his children.” In re Marriage of Krivi, 283 Ill. App. 3d at 777. By contrast here, the trial

          court found Amber’s motive in seeking relocation was to provide an enhanced quality of life

          for herself and A.H.S., while Daven’s motive in opposing relocation was, at least in part, to

          control Amber, as demonstrated by his pattern of abuse, his inflexibility, and his own move

          122 miles away from Chicago while A.H.S. and Amber resided there at his behest.

¶ 53          Daven’s argument on appeal rests principally on his assertion that Amber’s testimony and

          that of the guardian ad litem was not credible, while Daven’s testimony, in turn, was credible.

          The trial court disagreed. It is not the role of the appellate court to second-guess the credibility

          determinations of the finder of fact. See In re Marriage of Georgiades, 2021 IL App (2d)

          200677, ¶ 5 (“Credibility determinations are within the sole purview of the trier of fact.”); In

          re Parentage of I.I., 2016 IL App (1st) 160071, ¶ 55 (“[W]e will not reweigh [a] credibility

          determination on appeal.”); Vician v. Vician, 2016 IL App (2d) 160022, ¶ 29 (“We give great

          deference to the trial court’s credibility determinations, and we will not substitute our judgment

          for that of the trial court.”). The trial court set forth extensive findings regarding how A.H.S.

          would benefit from the move to Alabama based on testimony and evidence it deemed credible.




                                                        21
       No. 1-22-0074


          There is accordingly no basis to conclude that the trial court’s September 3, 2021, order

          granting relocation was against the manifest weight of the evidence.

¶ 54                                         CONCLUSION

¶ 55         For the foregoing reasons, we affirm the decision of the trial court.

¶ 56         Affirmed.




                                                      22
No. 1-22-0074




                            2022 IL App (1st) 1220074
______________________________________________________________________________

Decisions Under Review: Appeal from the Circuit Court of Cook County, No. 2020 D
                        079351; the Hon. William Yu, Judge, presiding.
______________________________________________________________________________

Attorneys               Danielle A. Pinkston of Pinkston Law Group, P.C. of Chicago, for
for                     appellant.
Appellant:
______________________________________________________________________________

Attorneys                  John Kay and Olga Allen of Hurst, Robin & Kay, LLC of Chicago,
for                        for appellee.
Appellee:




                                           23